DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-6, 9-13 and 15-20 are likewise rejected at least on their incorporation of claims 1, 7 and 14
Claim 1the secondary location" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the primary location" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 recites similar subject matter to claim 7 and is therefore rejected for similar reasoning.
Claim 8 recites the limitation "the secondary location" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 recites similar subject matter to claim 8 and is therefore rejected for similar reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3, 7-10 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by
Nguyen, et al (Pub. No. US 2012/0317235 A1 hereinafter Nguyen).

Claim 1 is an independent claim and Nguyen discloses a system, comprising: 
(anycast server that is a cache server, para. [0028]) residing at an internet service provider (ISP) location (CDN with anycast cache servers within Internet Service Providers, para. [0003], [0011], [0028]); 
one or more content server machines (multicast server 106, see FIG. 1); and 
one or more content control server machines (CTM server 102 and source locator list server 104, see FIG. 1) that transmit to a client machine, in response to receiving a request for a content asset from the client machine (client content request and response with list of source addresses associated with the content, see abstract), an indication that the cache is a primary location from which to request the content asset (CTM server can create the source list with an anycast IP address associated with the anycast servers, as a primary source address for the content, para. [0015]; CTM provides source list as part of metadata file for content to client device requesting the content, para. [0016]) and that the one or more content server machines are the secondary location from which to request the content asset (the CTM server 102 can provide either the multicast address (secondary location as claimed), the anycast address (primary location as claimed), a local peer IP address, or any combination thereof as the source address for particular content, para. [0013]; a list of sources for the content file can include IP addresses for unicast sources (primary location as claimed), multicast sources (secondary location as claimed), local peer sources, and the like, para. [0014]).  

As per claim 2, claim 1 is incorporated and Nguyen further discloses wherein the indication includes an internet protocol address associated with the cache (list of sources include IP addresses for unicast sources, para. [0013], [0014], [0016]).  

claim 3, claim 2 is incorporated and Nguyen further discloses wherein the indication further includes either an internet protocol address or a host name associated with the one or more content server machines (list of sources include IP addresses for multicast sources, para. [0013], [0014], [0019]).  

Claim 7 is an independent claim and Nguyen discloses a computer-implemented method for accessing content assets in a network, the method comprising: 
receiving a request from a client machine for a content asset (client device requesting content from server, abstract and para. [0016]); and 
in response to receiving the request, transmitting to the client machine a customized asset selection indicating that a cache residing at an internet server provider (ISP) location is the primary location from which to request the content asset (provide metadata file including source list to client device that is requesting the content, para. [0016]; source list with anycast server IP address as primary source address for the content, para. [0015]; CDN with anycast cache servers within Internet Service Providers, para. [0003], [0011], [0028]).  

As per claim 8, claim 7 is incorporated and Nguyen further discloses wherein the customized asset selection further indicates that at least one content server machine is the secondary location from which to request the content asset (the CTM server 102 can provide either the multicast address (secondary location as claimed), the anycast address (primary location as claimed), a local peer IP address, or any combination thereof as the source address for particular content, para. [0013]; a list of sources for the content file can include IP addresses for unicast sources (primary location as claimed), multicast sources (secondary location as claimed), local peer sources, and the like, para. [0014]).  

claim 9, claim 7 is incorporated and Nguyen further discloses wherein the customized asset selection includes an internet protocol address associated with the cache (list of sources include IP addresses for unicast sources, para. [0013], [0014], [0016]).  

As per claim 10, claim 9 is incorporated and Nguyen further discloses wherein the customized asset selection further includes either an internet protocol address or a host name associated with at least one content server machine (list of sources include IP addresses for multicast sources, para. [0013], [0014], [0019]).  

Claim 14 is an independent claim corresponding to independent claim 7 and is therefore rejected for similar reasoning.  Furthermore, Nguyen discloses one or more non-transitory computer-readable media including instructions that are executed by one or more processors to perform the steps (see para. [0038]). 

As per claim 15, claim 14 is incorporated.  Claim 15 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 16, claim 14 is incorporated.  Claim 16 corresponds to claim 9 and is therefore rejected for similar reasoning.

As per claim 17, claim 16 is incorporated.  Claim 17 corresponds to claim 10 and is therefore rejected for similar reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5, 11-13 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen, and further in view of Hudson, et al (Pub. No. US 2003/0204602 A1 hereinafter Hudson).

As per claim 4, claim 1 is incorporated and Nguyen further discloses wherein the one or content control servers generate a title manifest that includes a plurality of content assets (CTM server creates a source list 132 based on current statistics for the content, para. [0015]) based on popularity data (source list based on number of client devices receiving the content below a high threshold, para. [0015]) and a geographic location associated with the cache (source list contains IP addresses for sources, para. [0015], IP addresses determine nearest source, para. [0017]; zone of IP address used for source list, para. [0022]).
Nguyen does not specifically disclose to transmit the title manifest to the cache.  However, in the analogous art Hudson teaches transmitting the title manifest to the cache (cache updates sent to content segment cache via cache update manifests of segmented content, para. [0074]).  


As per claim 5, claim 4 is incorporated and Nguyen does not disclose, but Hudson teaches, wherein the cache retrieves from the one or more content server machines content assets listed in the title manifest and not stored in the cache (retrieve content segments listed in manifest but not currently stored, para. [0074]) and deletes content assets stored in the cache and not listed in the title manifest (named content segments no longer identified in the current cache update manifest are deleted from the content segment cache, para. [0076]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Hudson’s update manifest of segmented content with Nguyen’s manifest list because it would have allowed for the periodic updating of cache servers to maintain updated content (see Hudson, para. [0074]), further increasing the overall efficiency of the system.

As per claim 11, claim 7 is incorporated and Nguyen further discloses further comprising generating a title manifest that includes a plurality of content assets  (create a source list 132 based on current statistics for the content, para. [0015]) based on popularity data (source list based on number of client devices receiving the content below a high threshold, para. [0015]) and a geographic location associated with the cache (source list contains IP addresses for sources, para. [0015], IP addresses determine nearest source, para. [0017], zones for IP addresses, para. [0022]).
(cache updates sent to content segment cache via cache update manifests of segmented content, para. [0074]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Hudson’s update manifest of segmented content with Nguyen’s manifest list because it would have allowed for the periodic updating of cache servers to maintain updated content (see Hudson, para. [0074]), further increasing the overall efficiency of the system.

As per claim 12, claim 11 is incorporated and Nguyen does not disclose, but Hudson further teaches, further comprising retrieving from at least one content server machine at least one content asset listed in the title manifest (retrieve content segments listed in manifest but not currently stored, para. [0074]) and not stored in the cache, and deleting at least one content asset stored in the cache and not listed in the title manifest (named content segments no longer identified in the current cache update manifest are deleted from the content segment cache, para. [0076]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Hudson’s update manifest of segmented content with Nguyen’s manifest list because it would have allowed for the periodic updating of cache servers to maintain updated content (see Hudson, para. [0074]), further increasing the overall efficiency of the system.

As per claim 13, claim 12 is incorporated and Nguyen does not disclose, but Hudson teaches, further comprising generating a new title manifest (periodic cache update via manifest, para. [0074]) based on one more content assets retrieved from at least one content server machine (requesting of content files from CDN, para. [0028]; historical demand patterns of content file demands used in determining periodic segment cache updates, para. [0016]) and one or more content assets deleted from the cache (whenever a named segment is deleted from a segment cache, the segment catalog record is updated, para. [0037]; content manifest file generated based on named segments, para. [0040]), and transmitting the new title manifest to at least one content control server (database server stores segment catalog records, para. [0037]).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate Hudson’s update manifest of segmented content with Nguyen’s manifest list because it would have allowed for the periodic updating of cache servers to maintain updated content (see Hudson, para. [0074]), further increasing the overall efficiency of the system.

As per claim 18, claim 14 is incorporated.  Claim 18 corresponds to claim 11 and is therefore rejected for similar reasoning.

As per claim 19, claim 18 is incorporated.  Claim 19 corresponds to claim 12 and is therefore rejected for similar reasoning.

As per claim 20, claim 18 is incorporated.  Claim 20 corresponds to claim 13 and is therefore rejected for similar reasoning.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action of independent claim 1 from which claim 6 depends.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication No. 2012/0159558 A1 – generally teaches using community popularity data to determine what data gets cached at cache servers.
US Publication No. 20140280606 A1 – generally teaches using content lists from nodes to centrally manage content storage at the nodes based on popularity levels of the content.
US Patent No. 6,721,490 B1 – generally teaches maintaining a local updated list of cached items at a cache.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        February 26, 2021